Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
	Claim 12 is objected to.  The limitation “”# represents the binding site of a single bond linking the second chemical moieties” would be clearer if amended to --# represents the binding site of a single bond linking the one or two second chemical moieties--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 10 recites a light-emitting layer comprising components (i)-(iii) and optionally components (iv) and (v).  The maximum amounts of components (iv) and (v) are claimed to be 93 wt%.  However, the maximum amount of each component (iv) and (v) cannot exceed 58 wt% since the minimum amounts of components (i)-(iii) is equal to 42 wt%.  Correction is required.
Claims 12-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 12 recites that the TADF material EB consists of a first chemical moiety comprising or consisting of a structure of Formula 1.  The limitation “TADF material EB consists of” necessarily requires that the first chemical moiety also consists of a structure of Formula.  By reciting that the first chemical moiety comprises a structure of Formula 1, the limitation “TADF material EB consists of” is indefinite since it is unclear how a material which is claimed using the closed-ended language “consisting of” can be comprised of a structure of formula 1.  Applicants should amend claim 12 such that the TADF material EB is comprised of a first chemical moiety which is comprised of a structure of Formula 1.  Additionally, Applicants should amend “one or two second chemical moieties comprising or 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2021/0050546).  Li et al. has an effective filing date of 5/14/18 and pre-dates Applicants earliest (non-perfected) foreign priority date of 10/15/18.
Claims 1, 2, 5, 7, and 8: Li et al. teaches electronluminescent devices which comprise a boron-containing organic compound which is employed as a thermally activated delayed fluorescent (TADF) material in a mixture of two host materials.  The host materials are preferably required to satisfy one of the formulae taught in paragraph 0017.  Table 1 of Li et al. is drawn to many device examples which rely on the combination of two host materials which second organic compoundǀ < ǀLUMOfirst organic compoundǀ and ǀHOMOsecond organic compoundǀ < ǀHOMOfirst organic compoundǀ as recited in paragraph 0017, specifically 2.42 eV < 2.95 eV and 5.60 eV < 5.90 eV.  The values for these and all host and dopant materials exemplified by Li et al. is taught in paragraphs 0107-0124.  Embodiments where the host material is made up of H3 and H6 and the dopant material is one of BD-1 and BD-2 satisfies all of the limitations of claim 1.  As applied to claim 1, host material H3 reads on (i) host material HB where HB has a LUMO(HB) having an energy ELUMO(HB) and a HOMO(HB) having an energy EHOMO(HB), host material H6 reads on (iii) a depopulation agent SB which has an energy level S1S, an energy level T1S, a LUMO(SB) having an energy ELUMO(SB) and a HOMO(SB) having an energy EHOMO(SB), and blue dopants 1 or 2 reads on (ii) a thermally activated delayed fluorescence (TADF) emitter material EB which has an energy level S1E, an energy level T1E, a LUMO(EB) having an energy ELUMO(EB) and a HOMO(EB) having an energy EHOMO(EB).  Using blue dopant 1 as one example and the values of H3, H6 and BD-1 as taught in paragraphs 0107-0124 the following conditions are satisfied: (1) S1S > S1E [3.45 eV > 2.73 eV], (2) T1S ≥ 2.5 eV [2.98 eV], (3a) ELUMO(EB) < ELUMO(HB) [2.78 eV < 2.95 eV], (3b) 0.2 eV < ELUMO(EB) - ELUMO(SB) < 0.5 eV [2.78 eV – 2.42 eV, or 0.36 eV], (5b) EHOMO(EB) < EHOMO(HB) [5.48 eV < 5.90 eV], and (6) EHOMO(SB) < EHOMO(HB) [5.60 eV < 5.90 eV], which satisfies formulae (1), (2), (3a), and (3b) or claim 1, formula (5b) or claim 7, and formula (6) of claim 8.  Blue dopant-1 is taught to be a TADF emitter in the devices taught by Li et al. and has a EST of 0.12 eV, which is less than 0.4 eV, thereby satisfying claims 2 and 5.
Claim 4: The devices taught and exemplified by Li et al. are organic light emitting diode (OLEDs), thereby satisfying claim 4.
max(D) which falls within 440-480 nm, thereby satisfying claim 9.
Claims 1, 2, and 5-8: Another combination which is rendered obvious by the teachings of Li et al. is an embodiment wherein the host material is made of H3 and H7 and the dopant is BD-1. As applied to claim 1 an emission layer consisting of these ingredients satisfies the following formulae: (1) S1S > S1E [3.20 eV > 2.73 eV], (2) T1S ≥ 2.5 eV [2.82 eV], (4a) ELUMO(EB) > ELUMO(SB) [2.78 eV > 2.45 eV], (4b) 0.2 eV < ELUMO(HB) - ELUMO(SB) < 0.5 eV [2.95 eV – 2.45 eV, or 0.50 eV], (5b) EHOMO(EB) < EHOMO(HB) [5.48 eV < 5.90 eV], and (6) EHOMO(SB) < EHOMO(HB) [5.80 eV < 5.90 eV], which satisfies formulae (1), (2), (3a), and (3b) or claim 1, formula (5b) or claim 7, and formula (6) of claim 8.  The value of 0.5 eV in formula (4b) essentially touches the <0.5 eV limitation, thereby warranting a prima facie case of obviousness.  Further, host material H7 is an organic TADF material as it has a EST of 0.28 eV, which is considered to be within the thermal budget for efficient risc (reverse intersystem crossing) processes to occur.

Claims 1, 2, and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (J. Mater. Chem. C 2019, 7, 3082-3089).
Figure 4 of Han et al. is drawn to an organic electroluminescent device comprising an emission layer wherein the emission layer comprises a host material (DPEPO) which has an ELUMO(HB) of 2.5 eV and an EHOMO(HB) of 6.8 eV, an assistant dopant (DMAC-DPS) which has a singlet energy (S1S) of 2.99 eV, a triplet energy (T1S) of 2.91 eV, an ELUMO(SB) of 3.0 eV, and an EHOMO(SB) of 5.9 eV, and a TADF emitter (t-DABNA) which has a singlet energy (S1E) of 2.80 eV, a triplet energy (T1E) of 2.63 eV (Table 1), an ELUMO(EB) of 3.2 eV, and an EHOMO(EB) of 5.7 eV.  The emission layer is therefore comprised of (i), (ii), and (iii) of claim 1 where wherein EB emits thermally activated delayed fluorescence.  Further, S1S is 2.99 eV and S1E is 2.80 eV which satisfies formulae (1).  Additionally, T1S is 2.91 eV which satisfies formula (2).  The expression in formula (3a) ELUMO(EB) < ELUMO(HB) is also satisfied as 3.0 eV is less than 3.2 eV.  Last, the expression ELUMO(EB) - ELUMO(SB) is equal to 0.2 eV, which is considered to essentially touch 0.2 eV in formula (3b) so as to warrant a prima facie case of obviousness.

Claim 2: The TADF material (t-DABNA) has a EST of 0.17 eV, which is less than 0.4 eV, thereby satisfying claim 2.
Claim 4: Figure 4 of Han et al. is drawn to a light-emitting diode, thereby satisfying claim 4.
Claims 5 and 6: The compounds t-DABNA and DMAC-DPS are organic TADF emitters, thereby satisfying claims 5 and 6.
Claim 7: Formula (5b) of claim 7 is satisfied in the organic light-emitting diode taught in figure 4 of Han et al. as EHOMO(EB) < EHOMO(HB) [5.7 eV < 6.8 eV].
Claim 8: Formula (6) of claim 8 is satisfied in the organic light-emitting diode taught in figure 4 of Han et al. as EHOMO(SB) < EHOMO(HB) [5.9 eV < 6.8 eV].
Claim 9: The device taught in figure 4 of Han et al. is a blue emitting device having a max(D) which falls within 440-480 nm (figure 9), thereby satisfying claim 9.

Allowable Subject Matter
Claims 3, 11, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Additionally, claims 10 and 12-15, while rejected, do not have any prior art rejections.  A key distinction between Applicants claimed invention and the inventions disclosed by Li et al. and Han et al. (as well as other related prior art documents of record) is that the mass ratio of TADF material to depopulation agent is required to be greater than 1 as recited in claim 3.  In the rejections above, as well as those relevant prior art teachings of record, this mass ratio is not satisfied.  Indeed, the amount of TADF material is much less compared to the depopulation agent (referred to above as either a co-host, or an assistant dopant) of Han et al. Li et al.  Because of this, the amount limitations of depopulation agent as recited in claim 11 is also not obvious given the teachings of Han et al. and Li et al.  Last, the prior art does not describe an organic electroluminescent device comprising ingredients (i)-(iii) of claim 1 wherein the TADF material satisfies the structural limitations of claims 12-15 or that the depopulation agent satisfies the structural limitations of claims 16-18.

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.  Wong et al. (US 2017/0320855) teaches an OLED comprising an emitting layer having a host material (mCPCN), an assistant dopant/sensitizer/co-host material (SpiroAC-TRZ), and a TADF emitting dopant (DMACPy56CN) (paragraphs 0086-0087).  However, it cannot be said that this embodiment satisfies all of the energy level requirements of claim 1.  Yan (US 2017/0194585) teaches in table 1 an organic electroluminescent device comprising H1, H2, and TADF emitter2, however, this device does not satisfy both formulae (3a) and (3b) or both formulae (4a) and (4b) of claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766